DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
II.	Claim 1 may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


III.	Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 1 recites “propagating the input data in a first flow direction through the first machine learning network” in lines 2-3 and “propagating the second output data in a first flow direction through the second machine learning network” in lines 8-9.  It is unclear whether the “first flow direction” through the second machine learning network in line 8 refers to the “first flow direction” recited in lines 2-3 or some other flow direction.  The limitations render the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 1 recites “(a) applying training set data to the first machine network to propagate in the first flow direction” in lines 13-14; and “(b) applying corresponding training set data to the second machine network to propagate in a second flow direction opposite the first flow direction” in lines 15-16; and “wherein based on the propagation of the training set data” in lines 18.  It is unclear whether the “propagation of the training set data” in line 18 refers to the propagation in the first flow direction in lines 13-14 or the propagation in the second flow direction opposite to the first flow direction in lines 15-16 or some other propagation.  The limitations render the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claims 2-12 depend on claim 1 and are rejected for indefiniteness as well under 35 U.S.C. 112(b) for the same reasons given above regarding claim 1.

Conclusion
IV.	The prior art made of record is considered pertinent to applicant's disclosure.
Ozdemir et al. Pub. No.: US 2019/0122073 A1 discloses a system and method for quantifying uncertainty in reasoning about 2D and 3D spatial features with computer machine learning architecture including acquiring CT scan images and processing/analyzing the images by employing a deep learning model using weights that are random variables, wherein the output of the machine learning is a conditional probability distribution (see abstract and paragraph [0035]); the deep learning model uses a first machine learning system and a second machine learning system to process/analyze the image data (see paragraph [0036] and Fig. 3).
Menick et al. Pub. No.: US 2021/0004677 A1 discloses data compression using jointly trained encoder, decoder, and prior neural networks including using a Gaussian distribution wherein the output of an encoder neural network includes a mean vector of a data-conditional probability distribution (see abstract, paragraph [0039] and Fig. 1).
Shapiro et al. Pub. No.: US 2017/0356976 A1 discloses a system and method for quantifying cell numbers in magnetic resonance imaging (MRI) (see abstract) including weighting the conditional probability outputs of each CNN to present a final weighted output (see paragraph [0155]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





May 31, 2022
/BRANDON J MILLER/Primary Examiner, Art Unit 2647